Name: Commission Regulation (EEC) No 3503/91 of 2 December 1991 on the issuing of a standing invitation to tender for the resale on the Community internal market of approximately 11 300 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 12. 91 Official Journal of the European Communities No L 331 /7 COMMISSION REGULATION (EEC) No 3503/91 of 2 December 1991 on the issuing of a standing invitation to tender for the resale on the Community internal market of approximately 11 300 tonnes of rice held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 5 (3) thereof, Article 1 The Italian intervention agency shall sell by standing invitation to tender on the Community internal market approximately 11 300 tonnes of deteriorated rice for disposal in animal feed. Whereas Article 3 of Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for intervention on the market in rice (3), as last amended by Regulation (EEC) No 794/91 (4), provides that rice held by intervention agencies is to be sold by invitation to tender at prices enabling market disturbance to be avoided ; Article 2 The sale provided for in Article 1 shall take place in accordance with the terms of Regulation (EEC) No 75/91 . However, notwithstanding Article 5 of that Regulation, the minimum price to be met shall be ECU 105 per tonne. Whereas Commission Regulation (EEC) No 75/91 (*), lays down the procedures and conditions for the sale of paddy rice held by intervention agencies ; Whereas Italy has intervention stocks of paddy rice ; whereas storage conditions have brought about a deterio ­ ration of certain quantities of this rice ; whereas as a consequence the latter cannot be sold on the internal market at the prices laid down in Article 5 ( 1 ) of Regula ­ tion (EEC) No 75/91 ; whereas provision should accor ­ dingly be made for the resale of the rice in question at a specific price and for a given purpose ; Article 3 1 . Tenderers shall undertake to use as animal feed, by 28 February 1992 at the latest, any products that they are awarded, unless they are prevented from so doing by force majeure. 2. The successful tenderer shall lodge a security of ECU 190 per tonne against discharge of compliance with the conditions laid down in paragraph 1 . The security shall be lodged within two working days at the latest of that on which the notice of award is received.Whereas the rice must be. disposed of in animal feed within the Community ; whereas, in order to ensure that the rice is used for the purpose laid down, the successful tenderer must be required to lodge a security and the conditions under which it is to be released should be laid down ; whereas, in addition, as regards verification of use Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or destination of products from intervention (*), as last amended by Regulation (EEC) No 3398/91 Q, should apply ; Article 4 1 . The obligation referred to in Article 3 ( 1 ) shall be deemed a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (8). It shall only be considered to have been discharged if the successful tenderer provides proof of having complied therewith. 2 . Proof that the rice covered by this Regulation have been used shall be provided in accordance with Regula ­ tion (EEC) No 569/88 . (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 24. (4) OJ No L 82, 28. 3. 1991 , p . 5. 0 OJ No L 9, 11 . 1 . 1991 , p. 15. 0s) OJ No L 55, 1 . 3 . 1988, p. 1 . 0 OJ No L 320, 22. 11 . 1991 , p. 16. (8) OJ No L 205, 3 . 8 . 1985, p. 5. No L 331 /8 Official Journal of the European Communities 3 . 12. 91  Destinado a ser escoado na alimentaÃ §Ã £o animal [artigo 1 ? do Regulamento (CEE) n? 3503/91 ]. (42) OJ No L 331 , 3 . 12. 1991 , p. 7.' 3 . Regulation (EEC) No 569/88 is hereby amended as follows : In Part II of the Annex (Products subject to a use and/or destination other than that mentioned under I), the follo ­ wing point and corresponding footnote are added : '42. Commission Regulation (EEC) No 3503/91 of 2 December 1991 on the issue of a standing invita ­ tion to tender for the resale on the Community internal market of approximately 11 300 tonnes of paddy rice held by the Italian intervention agency (42) : On the dispatch of the rice in question, section 104 the following B to be added : Article 5 1 . The closing date for the submission of tenders for the first partial invitation to tender shall be no later than 5 December 1991 . 2. The closing date for the submission of tenders for the last partial invitation to tender shall be 27 February 1992. 3 . Tenders must be lodged with the Italian interven ­ tion agency at the following adress :  Destinado a la utilizaciÃ ³n prevista en el arti ­ culo 1 del Reglamento (CEE) n ° 3503/91 ,  Bestemt til afsÃ ¦tning efter artikel 1 i forord ­ ning (EÃF) nr. 3503/91 ,  Ente Nazionale Risi , Piazza Pio XI, 1 , 1-20123 Milano, Telex : 334032 ; Tel. : 874 153 .  Zum Absatz gemÃ ¤Ã  Artikel 1 der Verordnung(EWG) Nr. 3503/91 bestimmt,  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ´Ã ¹Ã ±Ã Ã µÃ ¸Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3503/91 ,  For use in accordance with Article 1 of Regu ­ lation (EEC) No 3503/91 ,  DestinÃ © Ã Ã ªtre Ã ©coulÃ © [article 1 er du rÃ ¨glement (CEE) n0 3503/91 ], Article 6 The Italian intervention agency shall notify the Commis ­ sion, at the latest by Tuesday of the week following the closing date for the submission of tenders, of the quanti ­ ties and average prices of the various lots sold. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  Destinato ad essere smerciato a norma dell ar ­ ticolo 1 del regolamento (CEE) n. 3503/91 ,  Bestemd om te worden afgezet overeenkom ­ stig artikel 1 van Verordening (EEG) nr. 3503/91 , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission